Title: From Thomas Jefferson to Dabney Carr, 24 May 1804
From: Jefferson, Thomas
To: Carr, Dabney


          
            Dear Sir
            Washington May 24. 04.
          
          Your’s of the 19th. came to hand yesterday and I now inclose you fifty dollars for Johnson’s costs. this is 1. D 21 c short of the amount, because the U.S. bank here issuing no bills under 10. D. I cannot come nearer with paper. mr Lilly will pay you the difference or I will do it when I come home. I cannot give up the expectation that Sneed’s jury may have their consciences so far excited as to find a special verdict. affectionate salutations.
          
            Th: Jefferson
          
        